DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Notice of Allowance
This supplemental Notice of Allowance is provided to correct the title of the invention. In the Notice of Allowance filed on 7 April 2021, the title was presented as “RECLAIMING APPARATUS AND METHOD, AND CO2 RECOVERY DEVICE AND METHOD.” However, this title does not reflect the 21 December 2018 Preliminary Amendment with substitute title. Applicant’s representative inquired about the incorrect title by phone on 13 April 2021. The title is changed by this amendment to match the substitute title (“RECLAIMING APPARATUS AND METHOD, AND CO2 RECOVERY APPARATUS AND METHOD”).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Yuichi Watanabe on 14 April 2021.
The application has been amended as follows: 
Specification
Title: “RECLAIMING APPARATUS AND METHOD, AND CO2 RECOVERY APPARATUS AND METHOD”

Reasons for Allowance
Claims 1, 3-12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are the same as those presented in the Notice of Allowance filed on 7 April 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772